Jean Duncan Executive Director Kansas Real Estate Commission Three Townsite Plaza, Suite 200 Topeka, Kansas  66603-3511
Dear Ms. Duncan:
As executive director of the Kansas real estate commission, you request our opinion concerning whether K.S.A. 1995 Supp. 58-30,110(a) requires a licensee to furnish a "disclosure of alternative agency relationships" form to a prospective landlord or tenant client.
The 1995 legislature enacted the brokerage relationships in real estate transactions act, K.S.A. 1995 Supp. 58-30,101 et seq. which became effective January 1, 1996.  Within that act K.S.A. 1995 Supp. 58-30,103(c) provides:
  "Before an agency agreement is signed, the broker or affiliated licensee shall advise the prospective buyer or seller of alternative agency relationships pursuant to K.S.A. 1995 Supp. 58-30,110."
K.S.A. 1995 Supp. 58-30,110(a)(1) requires the commission to adopt a rule and regulation prescribing the language for a "disclosure of alternative agency relationships" form to advise a prospective buyer or seller of any alternative agency relationships.  Section (a)(2) of K.S.A. 1995 Supp.58-30,110 permits the disclosure form to be either a separate document or contained within the agency agreement.  With some specified exceptions, section (a)(3) of K.S.A. 1995 Supp. 58-30,110 requires a licensee to furnish a prospective buyer or seller with a copy of the disclosure form at the first occurrence of either a face-to-face meeting with a prospective buyer or seller, or a written communication from the licensee.
You ask whether a licensee is also required to furnish this disclosure form to a prospective landlord or tenant client.  While some provisions of the brokerage relationships in real estate transactions act are applicable to a licensee who represents a landlord or a tenant, in our opinion section (a) of K.S.A. 1995 Supp. 58-30,110 is not one of those provisions. By clear and unambiguous language, K.S.A. 1995 Supp.58-30,110(a) pertains to a licensee's use of the "disclosure of alternative agency relationships" form with a prospective buyer or seller client in a real estate transaction.  It does not require a licensee to furnish such disclosure form to a prospective landlord or tenant client.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:jm